              Case 2:17-cr-00064-JAM Document 295 Filed 08/02/21 Page 1 of 2


 1   MICHAEL D. LONG (CA State Bar #149475)
     901 H Street, Suite 301
 2
     Sacramento, CA 95814
 3   (916) 201-4188
     Mike.Long.Law@msn.com
 4
     Attorney for ALFONSO RIVERA
 5

 6                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 7
     THE UNITED STATES OF AMERICA,                  ) No. 17-64 JAM
 8
                     Plaintiff,                     )
 9                                                  ) STIPULATION AND ORDER
            v.                                      ) MODIFYING THE SCHEDULE
10                                                  ) FOR MR. RIVERA’S PRE-SENTENCE
                                                    ) REPORT FOR A NEW SENTENCING DATE
11
     ALFONSO RIVERA,                                ) OF OCTOBER 5, 2021
12
                                                    )
                     Defendant.                     ) Judge: Hon. John A. Mendez
13   ================================)
14
            Defendant Alfonso Rivera is requesting a short continuance of his sentencing hearing, which
15

16
     is presently set for September 14, 2021. AUSA Jason Hitt, on behalf of the United States Attorney’s

17   Office, and USPO Janice Slusarenko, on behalf of the United States Probation Office, have no
18   objection to the requested continuance. The parties hereby stipulate to re-set the schedule for the pre-
19
     sentence report as follows:
20
            Judgment and Sentencing Date: October 5, 2021
21
            Reply, or Statement of Non-opposition: September 28, 2021
22

23          Motion for Correction of the Presentence Report shall be filed with the Court and
            served on the Probation Officer and opposing counsel no later than: September 21,
24          2021
25
            The Presentence Report shall be filed with the Court and disclosed to the parties no
26          later than: September 14, 2021

27          Counsel’s written objections to the Presentence Report shall be delivered to the
            Probation Officer and opposing counsel no later than: September 7, 2021
28




                                                      -1-
             Case 2:17-cr-00064-JAM Document 295 Filed 08/02/21 Page 2 of 2


 1          The proposed Presentence Report shall be disclosed to counsel no later than: August
            24, 2021
 2

 3
     Dated: July 30, 2021                                Respectfully submitted,
 4
                                                         /s/ Michael D. Long
 5
                                                         MICHAEL D. LONG
 6                                                       Attorney for Alfonso Rivera

 7
     Dated: July 30, 2021                                PHIL TALBERT
 8
                                                         Acting United States Attorney
 9
                                                         /s/ Jason Hitt
10                                                       JASON HITT
11
                                                         Assistant U.S. Attorney

12                                               ORDER
13          GOOD CAUSE APPEARING AND HAVING BEEN SHOWN, IT IS SO ORDERED.
14
            The Court hereby orders that the schedule for Mr. Rivera’s pre-sentence report is
15   amended as follows:
16
            Judgment and Sentencing Date: October 5, 2021
17

18
            Reply, or Statement of Non-opposition: September 28, 2021

19          Motion for Correction of the Presentence Report shall be filed with the Court and
            served on the Probation Officer and opposing counsel no later than: September 21,
20          2021
21
            The Presentence Report shall be filed with the Court and disclosed to the parties no
22          later than: September 14, 2021

23          Counsel’s written objections to the Presentence Report shall be delivered to the
24
            Probation Officer and opposing counsel no later than: September 7, 2021

25          The proposed Presentence Report shall be disclosed to counsel no later than: August
            24, 2021
26
     Dated: July 30, 2021                       /s/ John A. Mendez
27
                                                THE HONORABLE JOHN A. MENDEZ
28                                              UNITED STATES DISTRICT COURT JUDGE


                                                   -2-
